DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant cancelled Claim 1.
Claims 2 and 3 are examined on merits herein.

Allowable Subject Matter
Claims 2 and 3 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:
Re Claim 2: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 2 directed to an electrical circuitry.
Re Claim 3: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 3 directed to an electrical circuitry.
The best combination of prior art references, teaching most limitations of Claims 2 and 3 includes the following prior arts: Park et al. (US 2011/0273419), teaching most limitations directed to electrical connections between elements, Lai et al. (US 2007/0152217), teaching all details of the light emitting element cited by the claims, and Hosoba et al. (US 2011/0124153), teaching a width of the second electrode being longer than a width of the first electrode. However, Park does not teach all details of the electrical circuits claimed by Claims 2 and 3, especially details related to a third transistor. Two other prior arts of record, explicitly teaching electrical circuits with a dual-gate driving transistor for a light-emitting element, such as Hitoshi (JP 2009063607) and Nathan et al. (US 2006/0054893), alone or in combination, teach fewer limitations directed to electrical circuits than Park teaches and they do not cure the deficiency of Park, even if combined with Park.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/09/22